Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: the electronic steering controller in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the electronic steering controller is being interpreted to be able to move/adjust the steering wheel in response to signals from a processor, as disclosed in paragraph 0027 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1).
Regarding Claim 1, Hatano teaches;
A method of aligning a vehicle to roadway lane markers (taught as a vehicle control method, paragraph 0006), the method comprising:  
5measuring a first distance between the vehicle and lane markers (taught as using the side ends of the lane to find the relative position of the vehicle, paragraph 0050) for the roadway,
measuring a second distance between the vehicle and a recognizable object proximate to the roadway (taught as using the outside recognition unit, element 114, to recognize states of vehicles, rails, poles etc. using rangefinders, element 20, paragraph 0051); 
determining the location of the vehicle from a satellite navigation system receiver (taught as using GNSS to determine the location of the vehicle, paragraph 0038); 
locating and orienting the vehicle on a high definition ("HD") map of the roadway at a first location based on the location from the satellite navigation system (taught as using a global navigation satellite system [GNSS] to identify the location of the vehicle, paragraph 0038, with a system that determines where the direction in which the vehicle is heading [implying orientation], paragraph 0039); 
generating a steering correction signal responsive to the localization of the vehicle on the HD map (taught as automated driving action plan between the current vehicle position and the end position, paragraph 0052) and 
providing the steering correction signal to an electronic steering controller (taught as communicating with the vehicle control device, element 100, paragraph 0053);  
15wherein the electronic steering controller causes a vehicle steering mechanism to change the position of the vehicle in the roadway lane (taught as controlling the vehicle control device, element 100, to respond to events, by, for example, setting a lane change event, paragraph 0053).
However, Hatano does not explicitly teach; determining the location of the recognizable object on the map; 
calculating where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals; 
comparing the map-derived lane marker signals with the first distance and the measured curvature of the lane markers; 
comparing the location of the recognizable object on the map relative to the location of the vehicle on the map with the second distance; 
obtaining an error signal based upon the comparison between the map-derived lane marker signals and with the first distance and with the measured curvature of the lane markers; 
adjusting the location and orientation of the vehicle on the HD map based on the error signal and on the comparison of the location of the recognizable object on the map with the second distance to provide a localization of the vehicle on the HD map; 
Zeng teaches; measuring a curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020); 
determining the location of the recognizable object on the map (taught as identifying roadside objects and matching them to a digital map, paragraph 0020); 
calculating where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals (taught as identifying roadside objects, which include lane markers, and matching them to a digital map, paragraph 0020); 
comparing the map-derived lane marker signals with the first distance (taught as comparing the detected objects with the map data, paragraph 0020) and the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020); 
comparing the location of the recognizable object on the map relative to the location of the vehicle on the map with the second distance (taught as matching the detected objects to the digital map to determine a positional relationship relative to the vehicle, paragraph 0020); 
obtaining an error signal based upon the comparison between the map-derived lane marker signals and with the first distance (taught as determining the error in position/GPS based on the positional relationship between the vehicle relative to detected objects, paragraph 0020) and with the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020, in the process of correcting GPS errors, paragraph 0040); 
adjusting the location and orientation of the vehicle on the HD map based on the error signal and on the comparison of the location of the recognizable object on the map with the second distance to provide a localization of the vehicle on the HD map (taught as using the relative positional relationship of the vehicle to the detected roadside objects to adjust the GPS position to reflect an actual position and account of GPS error, paragraph 0020, which further incudes the vehicle orientation within the bearing relative to the object, paragraph 0025); 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS correction as taught by Zeng in the system taught by Hatano to improve autonomous control and navigation. As taught by Zeng, errors in GPS can be off by up to 30 meters, which can affect curvature speed and lane centering control (paragraph 0018), which increases the danger to the occupants and surroundings. Accounting for this error helps mitigate these dangers.

Regarding Claim 2, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the first distance comprises scanning the roadway surface for lane markers using a camera (taught as a camera to take images of the surrounding scene in front of the vehicle, element 40, paragraph 0035) and calculating a distance 20between the vehicle and the lane markers (taught as finding the relative position of the vehicle to the end sides of the land, paragraph 0050).

Regarding Claim 3, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the first distance comprises scanning the roadway surface for lane markers using a camera (taught as a camera to take images of the surrounding scene in front of the vehicle, element 40, paragraph 0035). However, Hatano does not teach; measuring curvature of the lane markers.
Zeng teaches; measuring curvature of the lane markers (taught as estimating and computing the curvature of the lane markers, paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane curvature measurement taught by Zeng into the system taught by Hatano in order to better drive autonomously. As taught by Zeng, GPS error on a curved road can affect the curvature speed control (paragraph 0018), which can endanger the occupants and surroundings by proceeding too quickly.	

Regarding Claim 4, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the second distance comprises scanning a predetermined area adjacent to the roadway surface using a camera (taught as a camera to take images of the surrounding scene in front of the vehicle, element 40, paragraph 0035) and calculating a distance between the vehicle and the recognizable object (taught as using rangefinders/radar to calculate distance to an object, paragraph 0051).

Regarding Claim 5, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the second distance comprises scanning a predetermined area adjacent to the roadway surface using RADAR and calculating a distance between the vehicle and the recognizable object (taught as using radar to detect distances to obstacles or vehicles, paragraph 0034).

Regarding Claim 8, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein generating a steering correction signal comprises generating a signal that causes the vehicle to change its position relative to the lane markers while the vehicle is moving (taught as an auto driving mode, where steering is controlled automatically, paragraph 0047, and the steering is based on information about the map/navigation attained from the radar, rangefinders, and camera, paragraph 0049).

Regarding Claim 9, Hatano teaches;
An apparatus to align a vehicle to lane markers of a roadway (taught as a vehicle control device, abstract), the apparatus comprising: 
a camera (element 40) configured to measure at least one of a first distance between the vehicle and lane markers for the roadway (taught as “The vehicle position recognizing unit 112 recognizes the lane where the vehicle M is traveling (current lane) and the relative position of the vehicle M in the current lane on the basis of map information 142 stored in the storage unit and information input thereto from the rangefinders 20, the radars 30, the camera 40, the navigation system 50, and the vehicle sensors 60”, paragraph 0049) and a second distance between the vehicle and a recognizable object proximate to the roadway (taught as “The outside recognizing unit 114 recognizes states such as the position, speed, and acceleration of each nearby vehicle on the basis of information input thereto from the rangefinders 20, the radars 30, and the camera 40”, paragraph 0051); 
a global positioning system (GPS), configured to determine the location of the vehicle (taught as a GNSS, paragraph 0038); 
a processor (taught as a vehicle control device, paragraph 0046), operatively coupled to the camera and the GPS (Fig 2), the processor being configured to: 
receive the first and second distances from the camera (taught as obtaining the distances/rangefinders, paragraphs 0049 and 0051); 
receive the GPS-determined location (taught as GPS getting the location, paragraph 0038); 
locate and orient the vehicle on a high definition ("HD") map of the roadway at a first location based on the location from the satellite navigation system (taught as using a global navigation satellite system [GNSS] to identify the location of the vehicle, paragraph 0038, with a system that determines where the direction in which the vehicle is heading [implying orientation], paragraph 0039); 
an electronic steering controller coupled to the processor (taught as steering system, element 92, Fig 3), the electronic steering controller configured to causes a vehicle steering mechanism to change the position of the vehicle in the roadway lane responsive to the localization of the vehicle on the HD map (taught as map information having a higher precision than the map for navigation, paragraph 0049) of the roadway (taught as an action plan for automated driving, paragraph 0053.
However, Hatano does not explicitly teach; 
a curvature of the lane markers;
determine a location of the recognizable object on the map; 
calculate where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals; 
compare the map-derived lane marker signals with the first distance and the measured curvature of the lane markers; 
compare the location of the recognizable object on the map relative to the location of the vehicle on the map with the second distance; 
obtain an error signal based upon the comparison between the map-derived lane marker signals and the first distance and the measured curvature of the lane markers; and 
adjust the location and orientation of the vehicle on the HD map based on the error signal and on the comparison of the location of the recognizable object on the map with the second distance, to provide a localization of the vehicle on the HD map of the roadway; 
Zeng teaches; a curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020);
determine a location of the recognizable object on the map (taught as identifying roadside objects and matching them to a digital map, paragraph 0020); 
calculate where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals (taught as identifying roadside objects, which include lane markers, and matching them to a digital map, paragraph 0020); 
compare the map-derived lane marker signals with the first distance and the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020); 
compare the location of the recognizable object on the map relative to the location of the vehicle on the map with the second distance (taught as matching the detected objects to the digital map to determine a positional relationship relative to the vehicle, paragraph 0020); 
obtain an error signal based upon the comparison between the map-derived lane marker signals and the first distance (aught as determining the error in position/GPS based on the positional relationship between the vehicle relative to detected objects, paragraph 0020) and the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020, in the process of correcting GPS errors, paragraph 0040); and 
adjust the location and orientation of the vehicle on the HD map based on the error signal and on the comparison of the location of the recognizable object on the map with the second distance, to provide a localization of the vehicle on the HD map of the roadway (taught as using the relative positional relationship of the vehicle to the detected roadside objects to adjust the GPS position to reflect an actual position and account of GPS error, paragraph 0020, which further incudes the vehicle orientation within the bearing relative to the object, paragraph 0025). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS correction as taught by Zeng in the system taught by Hatano to improve autonomous control and navigation. As taught by Zeng, errors in GPS can be off by up to 30 meters, which can affect curvature speed and lane centering control (paragraph 0018), which increases the danger to the occupants and surroundings. Accounting for this error helps mitigate these dangers.
 
Regarding Claim 11, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see Claim 9 rejection). Hatano further teaches; wherein the camera is a RADAR system (elements 30-1:30-6, paragraph 0033, Fig 1).

Regarding Claim 12, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see Claim 9 rejection). Hatano further teaches; further comprising a non-transitory memory device operatively coupled to the processor and containing the HD map (taught as a storage unit, element 140, which is coupled to the processor, Fig 3).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1), and further in view of Moshchuk (US20170233001A1).
Regarding Claim 6, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). However, Hatano does not teach; wherein the localization of the vehicle comprises an estimate of the vehicle's position on the HD map using a vehicle model to predict dynamic behavior of the vehicle over a short period of time. 
Moshchuk teaches; wherein the localization of the vehicle comprises an estimate of the vehicle's position on the HD map using a vehicle model to predict dynamic behavior of the vehicle over a short period of time (taught as a mathematical model to predict the path of the vehicle, paragraph 0024-0026, which is then used as a steering goal, paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mathematical model as taught by Moshchuk in the system taught by Hatano in order to allow the autonomous vehicle to predict how the vehicle will behave in the future for navigation purposes; for example, knowing that you will need to turn left would incite the vehicle to shift towards the left lane.	

Regarding Claim 7, Hatano as modified by Zeng teaches;
The method of claim 6 (see Claim 6 rejection). However, Hatano does not teach; wherein the vehicle model mathematically describes how the vehicle's position and direction will change in response to a steering angle.
Moshchuk teaches; wherein the vehicle model mathematically describes how the vehicle's position and direction will change in response to a steering angle (taught as a mathematical model to predict the path of the vehicle, paragraph 0024-0026, which is then used as a steering goal, paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mathematical model as taught by Moshchuk in the system taught by Hatano in order to allow the autonomous vehicle to predict how the vehicle will behave in the future for navigation purposes; for example, knowing that you will need to turn left would incite the vehicle to shift towards the left lane. Knowing the response to the steering angle change also allows one to predict whether the vehicle is changing lanes (a small change in angle) vs turning at an intersection or exit (a large angle change).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1),  as applied to claim 9 above, and further in view of Rentschler (US20130096767A1).
Regarding Claim 10, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see Claim 9 rejection). However, Hatano does not teach; wherein the camera is a stereo camera.
Rentschler teaches; wherein the camera is a stereo camera (taught as a stereo camera for image processing, paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifically use a stereo camera as taught by Rentschler in the system taught by Hatano in order to allow one to measure depth of the scene, which would aid in determining distances from the vehicle and the seen objects.	

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1), and further in view of Gupta (US20180196436A1).
Regarding claim 15, Hatano as modified by Zeng teaches;
The method of claim 1 (see claim 1 rejection). However, Hatano does not teach;
further comprising measuring a curvature rate of the lane markers, and comparing the map-derived lane marker signals with the first distance and the measured curvature of the lane markers comprises comparing the map-derived lane marker signals with the first distance, the measured curvature of the lane markers and the measured curvature rate of the lane markers.
Zeng teaches; further comprising  comparing the map-derived lane marker signals with the first distance (taught as comparing the detected objects with the map data, paragraph 0020) and the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020) comprises comparing the map-derived lane marker signals with the first distance (taught as comparing the detected objects with the map data, paragraph 0020), the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS correction as taught by Zeng in the system taught by Hatano to improve autonomous control and navigation. As taught by Zeng, errors in GPS can be off by up to 30 meters, which can affect curvature speed and lane centering control (paragraph 0018), which increases the danger to the occupants and surroundings. Accounting for this error helps mitigate these dangers.
However, Zeng does not teach; and the measured curvature rate of the lane markers, and comparing the map-derived lane marker signals with the measured curvature rate of the lane markers.  
Gupta teaches; measuring a curvature rate of the lane markers (taught as measuring the rate of curvature of the lane marking, paragraph 0039), comparing the map-derived lane marker signals with the measured curvature rate of the lane markers (taught as using the road data including rate of curvature, paragraph 0039, with map data, paragraph 0040).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rate of curvature of the lane markings, as taught by Gupta, in the vehicle taught by Hatano in order to improve the vehicle control. As taught by Gupta, such a system  further identifies constraints on the possible trajectories based on detected surrounding information (paragraph 0003-0004) to accommodate dynamic variability in situations (paragraph 0002).

Regarding claim 16, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see claim 9 rejection). However, Hatano does not teach; wherein the processor is configured to measure a curvature rate of the lane markers, and the comparing of the map-derived lane marker signals with the first distance and the measured curvature of the lane markers comprises comparing the map-derived lane marker signals with the first distance, the measured curvature of the lane markers and the measured curvature rate of the lane markers.
Zeng teaches; wherein the processor is configured to measure a curvature rate of the lane markers, and the comparing the map-derived lane marker signals with the first distance (taught as comparing the detected objects with the map data, paragraph 0020) and the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020) comprises comparing the map-derived lane marker signals with the first distance (taught as comparing the detected objects with the map data, paragraph 0020), the measured curvature of the lane markers (taught as determining road curvature information from roadside objects, paragraph 0042, which include the lane markers, paragraph 0020).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS correction as taught by Zeng in the system taught by Hatano to improve autonomous control and navigation. As taught by Zeng, errors in GPS can be off by up to 30 meters, which can affect curvature speed and lane centering control (paragraph 0018), which increases the danger to the occupants and surroundings. Accounting for this error helps mitigate these dangers.
However, Zeng does not teach; and the measured curvature rate of the lane markers, and comparing the map-derived lane marker signals with the measured curvature rate of the lane markers.  
Gupta teaches; measuring a curvature rate of the lane markers (taught as measuring the rate of curvature of the lane marking, paragraph 0039), comparing the map-derived lane marker signals with the measured curvature rate of the lane markers (taught as using the road data including rate of curvature, paragraph 0039, with map data, paragraph 0040).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rate of curvature of the lane markings, as taught by Gupta, in the vehicle taught by Hatano in order to improve the vehicle control. As taught by Gupta, such a system  further identifies constraints on the possible trajectories based on detected surrounding information (paragraph 0003-0004) to accommodate dynamic variability in situations (paragraph 0002).

Response to Arguments
The applicant argues on pages 6-7 of the remarks that the amended material in independent claims 1 and 9 are not taught by the combination of Hatano and Zeng. Specifically, the applicant argues that the prior art fails to teach measuring and including the curvature of the lane markings in the comparison, error and adjustment of the position and orientation of the vehicle on the HD map. The examiner respectfully disagrees. As recited above, Zeng does incorporate measuring the curvature of the lane based on roadside objects in paragraph 0042, which are defined to include the lane markings in paragraph 0020. This is incorporated in the error detection and adjustment process taught in paragraph 0040, Fig 7. Therefore, the 103 rejection as presented above is sustained.

The applicant argues on pages 7-8 of the remarks that claims 15-16 are allowable over the prior art. The examiner agrees that the combination of Hatano and Zeng do not teach the rate of curvature limitation recited in the claim. However, a rejection has been made in light of Gupta above, rendering the argument moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US9118838B2, for further lane marker curvature detection used in controlling a vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662